 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RICHARD ANTHONY EVANS,                            No. 2:17-cv-1888 AC P
12                       Plaintiff,
13           v.                                         ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                       Defendants.
17

18          Plaintiff, a state prisoner proceeding pro se and in forma pauperis, has filed this civil

19   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to this court

20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On April 1, 2019, the court issued an order referring this matter to its Post-Screening

22   Alternative Dispute Resolution Project. ECF No. 27. As a result, the matter was stayed for 120

23   days so the parties could investigate plaintiff claims, meet and confer, and participate in a

24   settlement conference. ECF No. 27 at 1. In sum, the stay serves to halt all standard civil

25   proceedings, including discovery.

26          On April 15, 2019, plaintiff filed a document which seeks (1) a Pitchess motion for

27   disclosure of defendant Harrison’s personnel file; (2) a discovery motion requiring the Attorney

28   General to request plaintiff’s file and medical records from DVI Tracy, and (3) an evidence
                                                        1
 1   hearing that will permit all evidence to be available to all parties. ECF No. 30. Plaintiff states he
 2   makes these motions “to ensure that[] all evidence in this case is properly disclosed to all parties[]
 3   prior to any further legal proceedings.” ECF No. 30 (brackets added).
 4          The court construes plaintiff’s motions as discovery motions, and finds that they are
 5   premature. All discovery has been stayed pending the outcome of these post-screening settlement
 6   proceedings. Plaintiff is reminded that on April 1, 2019, he was given 30 days within which to
 7   notify the court whether he wished to participate in settlement proceedings in person or via
 8   videoconference. See ECF No. 27 at 3.
 9          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion filed April 15, 2019
10   (ECF No. 30) is DENIED.
11   DATED: April 18, 2019
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
